Citation Nr: 1122432	
Decision Date: 06/09/11    Archive Date: 06/20/11	

DOCKET NO.  09-36 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a major depressive disorder.

2.  Entitlement to service connection for chronic acquired psychiatric disorder, to include major depression and post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1994 to January 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the VARO in St. Louis, Missouri, that denied entitlement to service connection for PTSD.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at the St. Petersburg RO.  A copy of the transcript is associated with the claims folder.  At that time, additional evidence was submitted along with a signed waiver of consideration by the agency of original jurisdiction.  38 C.F.R. §§ 19.37, 20.1304 (VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a Supplemental Statement of the Case unless this procedural right is waived in writing by the appellant).  

For reasons which will be set forth in a remand at the end of the decision below, the issue of the Veteran's entitlement to service connection for PTSD is being deferred pending additional development.  VA will notify the Veteran should further action be required.  


FINDINGS OF FACT

1.  Service connection for a major depressive disorder was denied in a February 1999 rating decision.  The appellant was informed of the determination and of the right to appeal.  He did not appeal within one year of date of notification.  

2.  By rating decision dated in December 2005 service connection for a bipolar disorder was denied.  The Veteran was informed of the determination and of the right to appeal.  He did not appeal within one year of date of notification.  

3.  The Veteran filed a claim to reopen the issue of service connection for major depression in November 2007.  Evidence added to the record since the prior final decision is neither cumulative nor redundant of previously reviewed evidence, and it relates to previously unestablished facts.  


CONCLUSION OF LAW

The February 1999 and December 2005 rating decisions denying service connection for a major depression disorder and a bipolar disorder respectively are final.  New and material evidence submitted to reopen the claim for service connection for a chronic acquired psychiatric disorder has been submitted.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) imposes obligations on VA in terms of its duties to notify and assist claimants.  

As the disposition herein reached is favorable to the Veteran to the extent that the claim is reopened, the need to discuss VA's efforts to comply with the VCAA is not necessary at this time.  



Claims to Reopen

When the RO has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If a Notice of Disagreement is not filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2010).  

Under the pertinent law and regulations, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself, or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board notes that the recent case of Shade v. Shinseki 24 Vet. App. 110 (2010) changed the analysis of a claim to reopen by stating the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In February 1999, the RO denied service connection for a major depressive disorder because the evidence of record reflected a diagnosis of depression that existed prior to the Veteran's entry onto active service.  Service treatment records reflect the Veteran received ongoing treatment for depression.  The Veteran was scheduled for examinations by VA in November 1998, but for whatever reason, failed to report.  As a result, the claim was denied.  The Veteran was notified of the decision, but a timely appeal was not filed.  

In December 2005, the RO denied a claim for service connection for a bipolar disorder because the service treatment records were negative for any indication of the presence of a bipolar disorder.  Further, reference was made to an official psychiatric examination in October 2005 which reflected the Veteran was alert and oriented with normal behavior and affect.  No signs of a bipolar disorder were noted.  The Veteran was notified of the decision.  A timely appeal was not filed.  At the time of that decision, the RO considered the service treatment records, VA outpatient records dated in 2004, and the report of the official examination accorded the Veteran in October 2005.  

In November 2007, VA received a request from the Veteran to reopen a claim for service connection for depression.  The Veteran also referred to PTSD resulting from sexual trauma sustained in service.  

Since the time of the 1999 and 2005 decisions, numerous evidentiary submissions have been associated with the claims folder.  This evidence consists of statements by the appellant, duplicative copies of service treatment records, Vet Center records, VA treatment records, and sworn testimony from a March 2011 travel board hearing.  

The Board has carefully reviewed the recent evidentiary submissions.  The Board finds that new and material evidence has been submitted to reopen the claim for service connection for a chronic acquired psychiatric disorder, however classified.  The new medical evidence reflects varying psychiatric diagnoses, including PTSD.  A recent outpatient visit to a VA facility in June 2010 reflected psychiatric diagnoses of major depression, PTSD, military sexual trauma, and a history of opiate dependence.  The Veteran reported that he was sexually assaulted while in service when he was 20 years old.  That precipitated increased symptoms of depression, as well as PTSD symptoms and it was noted that during service he was hospitalized on two separate occasions.  Also of record is a May 2009 statement from a readjustment counseling therapist at a local Vet Center who stated he had seen the Veteran on 15 different occasions between 2008 and 2009, with the precipitant of the Veteran seeking treatment for longstanding and ineffectively suppressed/repressed emotions regarding the alleged sexual assault in service in 1994.  The assessment by the individual essentially blamed the Veteran's reported PTSD and depression on the Veteran's military service.  This assessment is evidence that is material because it tends to establish an established fact, namely, the existence of PTSD and depression attributable to service.  

The recent evidentiary submission, when viewed in the context of the prior denials, cures the evidentiary defects.  Therefore, the application to reopen the claim for service connection for major depression is granted.  The matter of entitlement to service connection for major depression and for PTSD as well is the subject of the remand below.  


ORDER

New and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a major depressive disorder.  




REMAND

In view of the favorable decision above and VA's duty to assist, this case is REMANDED to the RO.  

As an additional matter, the claims should be recharacterized as a single claim for service connection for a chronic acquired psychiatric disorder, to include major depression and PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court stated the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claim and description of the claim, reported symptoms, and the other information of record.  

A review of the claim discloses that further development is warranted.  It is noted that the Veteran has testified that he has PTSD due to inservice stressors.  He has referred primarily to an alleged sexual assault that occurred in 1994 when he was assaulted by two non-commissioned officers.  In light of these allegations, he should be provided with a VCAA notice letter that includes notice of the requirements for substantiating a claim for PTSD both generally and based on personal assault.  He should be specifically advised that he may submit evidence from sources other than service records and that evidence of behavior changes may constitute credible supporting evidence.  See 38 C.F.R. § 3.304(f)(5).  It is noted that, in cases involving allegations of personal assault, VA has special evidentiary development procedures, including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis.  See VA Adjudication Procedure Manual; see also Patton v. West, 12 Vet. App. 272 (1999).  

Also, the Board finds a VA psychiatric examination should be conducted to ascertain whether any chronic acquired psychiatric disorder(s) is related to service.  

In view of the foregoing, the case is REMANDED for the following actions:

1.  The Veteran should be sent a VCAA notice letter on service connection for an acquired psychiatric disorder, to include PTSD and depression.  Additionally, this letter should provide notice of evidence needed to substantiate a claim for PTSD both generally and based on personal assault--to include the types of evidence.  

2.  Thereafter, the VA should attempt to verify the stressors reported by the Veteran, to include the report of personal assault.  

3.  The Veteran should be scheduled for an examination by a physician knowledgeable in psychiatry for the purpose of ascertaining whether he has an acquired chronic psychiatric disorder related to service.  The examiner should indicate whether depression, if shown, was aggravated by the Veteran's active service.  The examiner should indicate whether the Veteran has a stressor(s) that meets the DSM-IV stressor criteria and, if so, whether he has PTSD due to an inservice stressor.  The claims file must be made available to the examiner for review.  The complete rationale for any opinion expressed is required.  It would be helpful if the physician would use the following language, as may be appropriate:  "More likely than not (meaning likelihood or greater than 50 percent); "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claim.  If the claim is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case, and be given an opportunity to respond, before the case is returned to the Board.  

4.  By this REMAND, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran unless otherwise notified by VA.  However, he is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655 (2010), failure to cooperate by not providing more specific information with regard to claimed stressors in service or by attending a requested VA examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     ______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


